The opinion of the Court was by
Sheplex J-
The defendant insists, that he must be regarded from the well known course of business as authorized to receive the common paper currency in payment of the promissory note intrusted to him for collection; and that having received it, his duties were fully performed by holding and paying it over upon demand.
*179However common it may be for persons in receiving payments to waive tbeir strict rights, and to make use of a paper currency; our laws can recognize no such usage as binding upon any person ; and when any one insists upon his legal right to receive gold or silver only in payment; the law will uphold him in the exercise of that right, although it may appear to be an unexpected exercise of it and not in conformity to the accustomed course of transacting business between parties in such relations. The defendant may have had a well grounded expectation, that the common paper currency only would be required of him, but if he would harm protected himself against the claim for specie he should have secured in the receipt which ho gave for the demand a right to receive and pay it, in the usual paper currency.
If a demand should be regarded as necessary to enable the plaintiff to maintain the action, a demand for the legal currency was sufficient.

Exceptions overruled.